Citation Nr: 1714676	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for paranoid schizophrenia with alcohol dependence currently rated as 30 percent disabling prior to June 16, 2015, and 50 percent disabling from that date.  

2.  Entitlement to a temporary evaluation of 100 percent pursuant to 38 C.F.R. § 4.29 for hospitalization from May 2005 to August 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 25, 1980 to December 14, 1981.   

This matter comes before the Board of Veterans' Appeals (Board), on appeal of an April 2010 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO). 


FINDING OF FACT

On May 23, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claims for entitlement to an increased rating for paranoid schizophrenia with alcohol dependence and entitlement to a temporary evaluation of 100 percent pursuant to 38 C.F.R. § 4.29 for hospitalization from May 2005 to August 2005.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to an increased rating for paranoid schizophrenia with alcohol dependence and entitlement to a temporary evaluation of 100 percent pursuant to 38 C.F.R. § 4.29 for hospitalization from May 2005 to August 2005 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On May 23, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing the appeal as to the claims for entitlement to an increased rating for paranoid schizophrenia with alcohol dependence and entitlement to a temporary evaluation of 100 percent pursuant to 38 C.F.R. § 4.29 for hospitalization from May 2005 to August 2005.  

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of as to the claims for entitlement to an increased rating for paranoid schizophrenia with alcohol dependence and entitlement to a temporary evaluation of 100 percent pursuant to 38 C.F.R. § 4.29 for hospitalization from May 2005 to August 2005 is dismissed.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


